Citation Nr: 0522907	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-29 009	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from April 1991 to April 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In January 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for a back disability.  This reopened 
claim requires additional development and is the subject of 
the remand appended to this decision.  This issue is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim to reopen has been obtained by the RO.

2.  The veteran's claim for service connection for a back 
disability was previously denied by the RO in a rating 
decision dated in May 1998.

3.  Relevant evidence submitted since the May 1998 rating 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final.  38 U.S.C.A.. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a back disability, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a back disability was 
previously denied by the RO in a decision dated in May 1998.  
Service connection was denied because the veteran at that 
time had not submitted evidence to establish that his back 
disability was related to service.  Decisions of the RO are 
final, if not appealed.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2004).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

Evidence offered since the claim was denied in May 1998, 
which consists of letters from the veteran, the veteran's 
testimony at his personal hearing, and an opinion from his 
private physician, Dr. Arthur Hutchins, is new, in that it 
has not been previously considered.  It is also material.  
The opinion from Dr. Hutchins, in particular, directly 
addresses the reason for the May 1998 denial.  Dr. Hutchins 
gave his opinion that the veteran's low back disability is 
related to service.  For the purpose of reopening the 
veteran's claim, this opinion is presumed to be credible and 
therefore, there is sufficient evidence to reopen the claim..  
The new evidence directly addresses the specified reasons for 
the earlier denials of service connection and directly 
addresses unestablished facts that are necessary for the 
claim to be substantiated.  Accordingly, the Board concludes 
that the appellant has submitted new and material evidence to 
reopen the claim of service connection for a back disability.  
Additional development will be required to obtain VA, Social 
Security, and private medical records, as well as obtain a VA 
examination and etiology opinion.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for a back disability 
is reopened, the merits of that issue must be addressed.  
Before proceeding to the merits, further development is 
necessary, which will be addressed in the Remand portion of 
this decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for a back 
disability is reopened.


REMAND

The record indicates that the veteran has been treated at the 
VA Medical Center (VAMC) in Dublin, Georgia and had also 
applied for Social Security disability benefits.  The RO must 
contact the VAMC in Dublin and obtain all available treatment 
records, and must contact the Social Security Administration 
and obtain all records related to the veteran's Social 
Security claim.  The RO should also obtain all available 
treatment records from Dr. Arthur Hutchins and Dr. Edgar 
Jones.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA or Social Security 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

The Board finds that an opinion concerning the etiology of 
the veteran's low back disability is required.  The veteran's 
private physician has provided an opinion that the veteran's 
low back disability is related to service.   That opinion is 
not, however, sufficient to grant the claim for several 
reasons.  For example, the physician states that examination 
of the veteran's back in August 1992 showed pain on 
percussion of the lumbar spine, an indicator of 
intervertebral disc injury.  The service medical record for 
that date, however, reflects no tenderness to percussion.  
The physician also failed to discuss the significance, if 
any, of the reported injury in November 1994 (post-service), 
which led to the MRI showing a herniated disc.  The RO should 
therefore order a VA examination to determine the diagnosis 
and etiology of the veteran's low back disability, and to 
obtain an opinion as to whether or not the veteran's low back 
disability is related to service.  

Because there is additional medical evidence to be gathered 
and because an examination is needed, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should obtain all treatment 
records relating to the veteran from the 
VAMC in Dublin, Georgia.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should request the Social 
Security Administration to provide copies 
of all records related to the veteran's 
claim for Social Security benefits 
including all medical records and copies 
of all decisions or adjudications.

3. The RO should obtain all available 
records from Dr. Arthur Hutchins and Dr. 
Edgar Jones (for treatment in 1994).  If 
no such records are available, the RO 
should obtain written confirmation of that 
fact.

4.  After obtaining the above-listed 
evidence, to the extent available, the RO 
should then schedule the veteran for an 
examination to determine the nature and 
etiology of his low back disability.  The 
physician should review the claims folder 
including the service medical records 
showing complaints of low back pain in 
March 1992, August 1992, and a March 1994 
report of medical history showing 
complaints of back pain.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the veteran's 
low back disability was caused by or 
aggravated by service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

The examiner should reconcile his or her 
opinion with that offered by Dr. Hutchins 
in March 2005.  The examiner should 
provide a basis for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician prior to the examination.  

5.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


